United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 03-2229
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the Western
                                         * District of Missouri.
Tyron D. Washington,                     *
                                         *     [UNPUBLISHED]
             Appellant,                  *
                                    ___________

                              Submitted: November 12, 2003

                                   Filed: November 18, 2003
                                    ___________

Before BYE, BOWMAN, and MELLOY, Circuit Judges.
                          ___________

PER CURIAM.

       Pursuant to a written plea agreement, Tyron Washington pleaded guilty to
conspiring to distribute 1,000 grams or more of a mixture or substance containing
phencyclidine (PCP), in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), and 846; and
to being a felon in possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1) and
924(a)(2). At sentencing, the district court1 granted the government’s motion for a
downward departure based upon Washington’s substantial assistance, and imposed

      1
      The Honorable Fernando J. Gaitan, Jr., United States District Judge for the
Western District of Missouri.
concurrent sentences of 168 months imprisonment and 5 years supervised release on
the conspiracy count, and 80 months imprisonment and 3 years supervised release on
the firearm count. On appeal, Washington’s counsel has moved to withdraw and filed
a brief under Anders v. California, 386 U.S. 738 (1967), arguing that the court should
have granted a greater downward departure.

      In the plea agreement, Washington waived his right to appeal his sentence, with
exceptions not applicable here. After carefully reviewing the record, we conclude
Washington’s challenge to the extent of the departure is within the scope of the
waiver, he entered into the plea agreement knowingly and voluntarily, and no
miscarriage of justice would result from enforcing the waiver. See United States v.
Andis, 333 F.3d 886, 889-91 (8th Cir.) (en banc), cert. denied, No. 03-6608, 2003 WL
22258164 (Nov. 3, 2003). We have reviewed the record independently pursuant to
Penson v. Ohio, 488 U.S. 75 (1988), and have found no nonfrivolous issue not
waived by the plea agreement. Accordingly, we enforce Washington’s appeal waiver,
dismiss this appeal, and grant counsel’s motion to withdraw.
                       ______________________________




                                         -2-